 Case: 4:11-cv-01655-SNLJ Doc. #: 36 Filed: 09/30/19 Page: 1 of 6 PageID #: 313




                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

                                           :
ROBERT A. COONS and                        :
RAEANDA J. COONS,                          :
                                           :
                            Plaintiffs,    :
              v.                           :       Case No. 4:11-cv-01655
                                           :
                                           :       Hon. Judge Stephen N. Limbaugh, Jr.
CITIMORTGAGE, INC.,                        :
                                           :
                                           :
Defendant.                                 :
                                           :
                                           :


  CITIMORTGAGE, INC.’S MOTION TO FILE DOCUMENTS UNDER SEAL


       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Local Rule

13.05, Defendant CitiMortgage, Inc. (“Citi”) hereby moves for leave to file certain

exhibits in support of its contemporaneously filed Motion for Partial Summary Judgment

either under seal or in partially redacted form. For the reasons set forth in this motion,

there is good cause to redact or seal the documents because the information at issue – (1)

Citi’s confidential and proprietary business information, and (2) Plaintiffs’ sensitive

personal financial information – may cause irreversible harm if publicly disclosed. For

this reason, Citi respectfully requests that the Court enter an order permitting Citi to seal

and/or redact such information from the public record.



                                               1
 Case: 4:11-cv-01655-SNLJ Doc. #: 36 Filed: 09/30/19 Page: 2 of 6 PageID #: 314



       1.     Citi’s Confidential Business Information

       Citi seeks to seal Exhibits 4, 8, 9 and 14 to its contemporaneously filed Motion for

Partial Summary Judgment as these materials contain Citi’s sensitive business

information that, if publicly disclosed, could put Citi at a competitive disadvantage. This

Court has recognized that it “may, for good cause, issue an order to protect a party or

person from annoyance, embarrassment, oppression, or undue burden or expense[.]”

E.g., Criswell v. City of O’Fallon, Mo., 2008 WL 2206391, at *2 (E.D. Mo. May 23,

2008) (“It is clearly within the authority of this Court to seal the record[.]”); see also

Boyce v. Moberly Public School Dist., 2007 WL 1378427, at *2 (E.D. Mo. May 7, 2007)

(“Federal Rule of Civil Procedure 26(c) authorizes federal district courts to seal or

otherwise deny public access to documents or proceedings.”)

       Citi seeks to seal screenshots taken from its proprietary data management systems.

These confidential, sensitive systems were developed by Citi to aid in the operation of its

business. Public disclosure of this information would give an unfair advantage to Citi’s

business competitors. Moreover, screenshots of Citi’s data management system, if made

publicly available, could be improperly used by third parties who seek to gain access to

Citi’s internal systems. Accordingly, there is good cause to seal these documents. IDT

Corp. v. eBay, 709 F.3d 1220, 1223-24 (8th Cir. 2013) (finding that sealing was

warranted to protect company’s “confidential and competitively sensitive information”);

In re Iowa Freedom of Info. Council, 724 F.2d 658, 664 (8th Cir. 1983) (district court

properly sealed transcript where the “pages in question did contain trade secrets, the



                                            2
    Case: 4:11-cv-01655-SNLJ Doc. #: 36 Filed: 09/30/19 Page: 3 of 6 PageID #: 315



revelation of which to competitors would do considerable damage to [company’s]

business and property.”)

         In addition, these exhibits also reflect Plaintiffs’ sensitive financial information

which, as discussed below, provides an additional basis for sealing these materials.

         2.    Non-Party Personal Information

         Citi also seeks to redact or seal1 Exhibits 6, 7 and 12 to its contemporaneously

filed Motion for Partial Summary Judgment as these materials contain Plaintiffs’

sensitive and private information. This information includes home addresses, phone

numbers, social security numbers, account numbers and tax documents. Such information

is protected from disclosure by, inter alia, Rule 5.2 of the Federal Rules of Civil

Procedure, 26 U.S.C. § 6103 (preserving confidentiality of information provided on tax

returns), and 15 U.S.C. § 6801(a) (the Gramm-Leach-Bliley Act, establishing that “each

financial institution has an affirmative and continuing obligation to respect the privacy of

its customers and protect the security and confidentiality of those customers’ nonpublic

personal information.”). The public disclosure of such information could harm Plaintiffs

by allowing improper use by others of sensitive, personal, identifying information.

Accordingly, there is good cause to redact and/or seal these documents.

         3.    Summary of Relief Requested

         The chart below lists the materials for which the above-requested relief is sought,

provides a brief description of the document, and the relief requested (i.e. seal or


1
  To the extent this information can be protected from public disclosure by redacting,
rather than sealing, the document, Citi seeks to do so.

                                              3
 Case: 4:11-cv-01655-SNLJ Doc. #: 36 Filed: 09/30/19 Page: 4 of 6 PageID #: 316



redaction). Citi includes, as exhibits to this motion, the documents for which such relief

is requested:

    DOCUMENT                              DESCRIPTION                          RELIEF

Exhibit A (MSJ Ex. 4)      Screenshots from Citi’s proprietary computer SEAL
                           systems.

Exhibit B (MSJ Ex. 6)      Plaintiffs’ financial documents.    NOTE: REDACT
                           proposed redactions are reflected in a red
                           outline around the materials sought to be
                           redacted.

Exhibit C (MSJ Ex. 7)      Plaintiffs’ financial documents.                   SEAL

Exhibit D (MSJ Ex. 8)      Screenshots from Citi’s proprietary computer SEAL
                           systems.

Exhibit E (MSJ Ex. 9)      Screenshots from Citi’s proprietary computer SEAL
                           systems.

Exhibit F (MSJ Ex. 12)     Plaintiffs’ financial documents.                   SEAL

Exhibit G (MSJ Ex. 14) Screenshots from Citi’s proprietary computer SEAL
                       systems.



                                      CONCLUSION

       For the reasons stated above, Defendant CitiMortgage, Inc. respectfully requests

that the Court enter an order permitting Citi to file Exhibits 4, 6, 7, 8, 9, 12 and 14 to its

contemporaneously filed Motion for Summary Judgment under seal or in redacted form.




                                              4
Case: 4:11-cv-01655-SNLJ Doc. #: 36 Filed: 09/30/19 Page: 5 of 6 PageID #: 317



Dated: September 30, 2019                 Respectfully Submitted,


                             By:   /s/ Debra Bogo-Ernst
                                   Debra Bogo-Ernst (pro hac vice)
                                   Michael Bornhorst (pro hac vice)
                                   MAYER BROWN LLP
                                   71 S. Wacker Drive
                                   Chicago, IL 60606
                                   (312) 782-0600
                                   (312) 701-7711 (fax)
                                   dernst@mayerbrown.com
                                   mbornhorst@mayerbrown.com

                                   Louis Bonacorsi
                                   BRYAN CAVE LEIGHTON & PAISNER LLP
                                   One Metropolitan Square
                                   211 N. Broadway – Suite 3600
                                   St. Louis, MO 63102-2750
                                   (314) 259-2090
                                   (314) 552-8090
                                   lfbonacorsi@bclplaw.com


                                   Counsel for
                                   Defendant CitiMortgage, Inc.




                                      5
 Case: 4:11-cv-01655-SNLJ Doc. #: 36 Filed: 09/30/19 Page: 6 of 6 PageID #: 318



                             CERTIFICATE OF SERVICE
       I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies of this document and its exhibits were sent, via UPS overnight
delivery, to the address reflected below:


                                    J. Barton Goplerud
                                    Shindler, Anderson, Goplerud & Weese, PC
                                    5015 Grand Ridge Drive, Suite 100
                                    West Des Moines, Iowa 50265

                                    Attorney for Plaintiffs


                                    /s/ Debra Bogo-Ernst
                                       Debra Bogo-Ernst




                                              6
